NONPRECEDENTIAL DISPOSITION
                   To be cited only in accordance with Fed. R. App. P. 32.1 
 

                   United States Court of Appeals
                                      For the Seventh Circuit 
                                      Chicago, Illinois 60604 
                                                   
                                    Submitted January 11, 2017* 
                                     Decided February 3, 2017 
                                                   
                                               Before 
 
                           FRANK H. EASTERBROOK, Circuit Judge
                            
                           ANN CLAIRE WILLIAMS, Circuit Judge 
                            
                           DAVID F. HAMILTON, Circuit Judge 
 
No. 16‐3569 
 
ANTONIO DURAND,                                          Appeal from the United States District 
      Plaintiff‐Appellant,                               Court for the Eastern District of Wisconsin.
                                                          
      v.                                                 No. 16‐C‐1183 
                                                          
JOHN LITSCHER, et al.,                                   William C. Griesbach, 
      Defendants‐Appellees.                              Chief Judge. 
 
                                              O R D E R 

       Employees  of  the  state’s  Sex  Offender  Registry  Program  concluded  that  a 
Wisconsin statute enacted in 2009 mandates that Antonio Durand wear a GPS tracking 
device for the rest of his life because twice he had been convicted of a sex offense, most 
recently in 1993. In this action against several Program administrators and the Secretary 
of the state’s prison system, Durand claims that, specifically as to him, GPS monitoring 
violates  the  Ex Post Facto  Clause,  U.S. CONST.  art. I,  § 10.  He  also  contends  that  the 
                                                 
            *  The  defendants  were  not  served  with  process  in  the  district  court  and  are  not 

participating in this appeal. We have unanimously agreed to decide this case without oral 
argument  because  the  issues  have  been  authoritatively  decided.  FED.  R. 
APP. P. 34(a)(2)(B). 
No. 16‐3569                                                                              Page 2 
 
statute,  as  written,  does  not  apply  to  him.  The  district  court  dismissed  the  action 
sua sponte, and Durand appeals. 

        Durand was convicted in 1983 of first‐degree sexual assault, WIS. STAT. § 940.225(1) 
(1983–84).  His  sentence  for  that  crime  was  discharged  in  1988.  Then  in  1993  he  was 
convicted of third‐degree sexual assault, WIS.  STAT. § 940.225(3) (1993–94). His sentence 
for this second sex oﬀense was discharged in August 1997. 

       Meanwhile, in December 1993, Wisconsin had enacted a registration requirement 
for anyone imprisoned for, or later convicted of, first‐ or second‐degree sexual assault. 
See WIS. STAT. § 175.45 (1993–94). That registration requirement was extended in 1995 to 
persons  imprisoned  for  third‐degree  sexual  assault.  See WIS.  STAT.  § 301.45  (1995–96). 
Then,  eﬀective  in  July 2007,  the  state  mandated  lifetime  GPS  monitoring  for  persons 
released  after  conviction,  or  acquitted  due  to  mental  disease,  of  a  “serious  child  sex 
oﬀense.”  WIS. STAT.  § 301.48  (2005–06).  This  tracking  mandate  soon  was  broadened  to 
cover any person later released from incarceration in Wisconsin—for whatever crime—if 
that person has two or more convictions for a sex oﬀense. WIS. STAT. § 301.48(2)(7), (7m) 
(2007–08);  see id. § 301.46(2m)(am)  (1995–96).  Durand  initially  was  unaﬀected  by  the 
tracking requirement, but in 2015 he was incarcerated after a repeat conviction for drunk 
driving.  See WIS.  STAT.  § 346.63(1)(a).  Prison  oﬃcials  alerted  him  that  he  would  be 
required  to  wear  a  GPS  tracker  after  his  release  in  May 2016,  prompting  this  lawsuit 
seeking damages and an end to GPS monitoring. 

       The district court apparently understood Durand’s claims to arise under 42 U.S.C. 
§ 1983  and  Wisconsin  law.  The  court  reviewed  the  federal  claim  when  presented  with 
Durand’s application to proceed in forma pauperis, see 28 U.S.C. § 1915(a)(1), (e)(2), and 
dismissed the action with a brief explanation: 

       The Plaintiﬀ complains  that he is subject to an impermissible  ex post facto 
       law that requires him, as a sex oﬀender, to register as a sex oﬀender and 
       wear a GPS tracking device. Such an argument is foreclosed by the Seventh 
       Circuit’s recent decision in Belleau v. Wall, 811 F.3d 929, 937 (7th Cir. 2016), 
       where the court of appeals found: “A statute is an ex post facto law only if 
       it  imposes  punishment.  The  monitoring  law  is  not  punishment;  it  is 
       prevention.” 

       On appeal Durand principally challenges the district court’s reliance on Belleau v. 
Wall to reject his claim that GPS monitoring, as applied to him, violates the Ex Post Facto 
Clause. The challenge fails on two independent grounds. First, the law simply does not 
No. 16‐3569                                                                             Page 3 
 
have  a  retroactive  eﬀect  on  Durand.  Wisconsin  did  not  subject  sex  oﬀenders  to  GPS 
monitoring  until  after  Durand’s  sex  crimes  were  committed,  but  the  monitoring  was 
triggered by his conviction for drunk driving in 2015. He committed that crime after the 
GPS  monitoring  law  was  passed.  Increases  in  punishment  of  new  crimes,  even  when 
based on crimes committed before enactment of the new legislation, do not violate the Ex 
Post Facto Clause. United States v. Jordan, 870 F.2d 1310, 1315 (7th Cir. 1989), citing Gryger 
v. Burke, 334 U.S. 728, 732 (1948); see also Cox v. Hart, 260 U.S. 427, 435 (1922) (“A statute 
is not made retroactive merely because it draws upon antecedent facts for its operation.”). 

        Second, even if the GPS law could be deemed retroactive as applied to Durand, in 
Belleau we concluded that GPS monitoring is not punitive and thus Wisconsin’s statute 
still  would  not  violate  the  Ex Post Facto  Clause.  811  F.3d  at  937–38;  see Smith  v.  Doe, 
538 U.S.  84,  97–106  (2003)  (concluding  that  Alaska’s  Sex  Oﬀender  Registration  Act, 
although  retroactive,  is  not  punitive  and  thus  does  not  violate  Ex Post Facto  Clause); 
Kansas  v.  Hendricks,  521  U.S.  346,  368–71  (1997)  (holding  that  civil  commitment  of 
compulsive sex oﬀenders is not punishment); Mueller v. Raemisch, 740 F.3d 1128, 1133–35 
(7th Cir. 2014) (Wisconsin’s requirement that sex oﬀenders update information and pay 
annual  fee  for  sex‐oﬀender  registry  is  not  punishment).  Durand  seeks  to  distinguish 
Belleau because his GPS monitoring was triggered by release from incarceration for drunk 
driving,  not  a  civil  commitment  imposed  after  the  commission  of  sex  oﬀenses  against 
children.  But  our  opinion  in  Belleau  does  not  turn  on  a  temporal  proximity  between  a 
prisoner’s release and his sex crimes. Instead we concluded that GPS monitoring is about 
preventing  future  sex  oﬀenses,  not  punishing  previous  crimes.  Belleau,  811  F.3d  at  937; 
see also Doe  v.  Bredesen,  507  F.3d  998,  1004–07  (6th Cir.  2007)  (concluding  that  newly 
enacted  Tennessee  statute  authorizing  GPS  monitoring  of  previously  convicted  sex 
oﬀender while still on probation did not violate Ex Post Facto Clause because statute was 
intended to be nonpunitive and its eﬀects were not so punitive as to negate that intent). 

        In  his  complaint  Durand  also  contended  that  the  Wisconsin  statute  is  being 
misapplied to him because, in his view, the monitoring requirement covers only persons 
convicted  of  sex  crimes  after  its  enactment.  A  district  court  may  decline  to  exercise 
supplemental jurisdiction, and the presumption is that the court will do so if all federal 
claims have been dismissed before trial. See 28 U.S.C. § 1367(c)(3); RWJ Mgmt. Co. v. BP 
Prods. N. Am., Inc., 672 F.3d 476, 479–80 (7th Cir. 2012). This is what we understand the 
district court to have done, and that decision was not an abuse of discretion. If Durand 
believes that, as a matter of state law, the monitoring requirement has been applied to 
him incorrectly, he still can seek relief in the Wisconsin courts. See State ex rel. Kaufman v. 
Blechinger,  862 N.W.2d  618  (Wis.  Ct.  App.  2015)  (unpublished)  (noting  availability  of 
No. 16‐3569                                                                            Page 4 
 
petition  for  writ  of  certiorari  and  action  for  declaratory  judgment  under WIS. STAT. 
§ 806.04(2) to challenge application of GPS monitoring requirement); State v. Brown, 680 
N.W.2d  833  (Wis. Ct.  App.  2004)  (unpublished)  (entertaining  postconviction  petition 
challenging  directive  from  Department  of  Corrections  that  petitioner  register  as  sex 
oﬀender). And for clarification, we modify the judgment to be without prejudice to any 
state‐law claim available to Durand. 

        One other matter remains. In his notice of appeal, Durand asserts that the district 
judge  should  have  recused  himself  from  this  litigation  because  he  led  Durand’s 
prosecution  in  1993  for  third‐degree  sexual  assault.  That  conviction,  Durand  notes, 
eventually caused the state to apply the registration and GPS statutes to him. The judge 
apparently overlooked his role in Durand’s prosecution and the potential appearance of 
impropriety, and thus he did not analyze whether recusal was required under 28 U.S.C. 
§ 455. See United States v. Herrera–Valdez, 826 F.3d 912, 918–19 (7th Cir. 2016); United States 
v.  Smith,  775  F.3d  879,  881–82  (7th  Cir.  2015).  But  in  his  appellate  brief  Durand  says 
nothing  about  the  judge’s  participation,  and  thus  any  appellate  claim  is  waived. 
See Roberts  v.  Columbia  Coll. Chi.,  821 F.3d  855,  862  n.2  (7th Cir.  2016)  (noting  that 
arguments  omitted  from  appellant’s  opening  brief  are  waived);  Kathrein  v.  City  of 
Evanston, Ill., 752 F.3d 680, 689 n.6 (7th Cir. 2014) (explaining that rules of waiver apply 
to pro se litigants). In any event, the judge’s participation was harmless even if erroneous, 
since our review is de novo. See Liljeberg v. Health Servs. Acquisition Corp., 486 U.S. 847, 
862  (1988)  (recognizing  that  harmless‐error  review  applies  to  violations  of  § 455(a)); 
Williamson v. Ind. Univ., 345 F.3d 459, 464–65 (7th Cir. 2003) (concluding that failure to 
recuse was harmless in part because judgment was reviewed de novo on appeal). 

       We  have  reviewed  Durand’s  remaining  contentions,  and  none  has  merit.  The 
judgment is modified to be without prejudice as to any state‐law claim concerning the 
application of GPS monitoring, and, as MODIFIED, the judgment is AFFIRMED.